Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joe Grunkemeyer on March 8, 2021.
	Please replace claim 33 with the following:
33.  A method comprising:
providing a composition comprising:
an alkoxysilane-terminated polyurea;
wherein the alkoxysilane-terminated polyurea is a reaction product of a mixture consisting of an aliphatic polyisocyanate having at least 2 isocyanate groups and an amino-functional alkoxysilane of the formula NH(R3)(CH2)nSi(R2)x(OR1)3-x; wherein n is 1, 2, or 3; wherein x is 0, 1, or 2;
wherein each R1 and R2 is an alkyl group; and
wherein R3 is aryl, alkyl, an ester-containing alkyl, or a fluorinated alkyl group; 
and
a second amino-functional alkoxysilane selected from the group consisting of 3-aminopropyltrimethoxysilane, 3-aminopropyltri ethoxy silane, 3-aminopropylmethyldi ethoxy silane, or N-methyl-3-aminopropyltrimethoxysilane; and


Applicant noted that claim 33 had not been amended in the same manner as had been independent claims 1, 15, and 29.  Further, the list of allowed claims on the PTO-37 form mailed 03/03/21 did not mention claims 35-39.  This communication is intended to address those matters.  Claims 1, 3-13, 15, and 17-39 are allowable for the reasons earlier indicated.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


March 9, 2021

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765